Title: To George Washington from James McHenry, 18 July 1780
From: McHenry, James
To: Washington, George


					
						Sir
						Head Quarters [Preakness, N.J.] 18th July 1780
					
					I would beg leave to mention to your Excellency, a matter, in which I feel too much to be longer without laying it before you. The approaching campaign opening an interesting field, makes me desirous to appear, in a more military character, than that I now hold. I have also had before me for some time past, a prospect of visiting Europe; and especially those places where our interest is most cherished: And as my present character, of secretary, is not in the same estimation, there, as with us, I would therefore request your Excellency, that I may be considered as a volunteer. Hitherto, I have acted without pay, and it is my intention to receive none in future, unless some alteration in my circumstances render it necessary. If I receive your permission, to come as a volunteer, or accept such a station in the army as may place me, wholly, in a military light, I shall be happy, because, in it, I combine, with what I owe myself, that duty proper to my country. I have the honor to be with the utmost respect, your Excellency’s most obt & hble sert
					
						James McHenry
					
				